Case 1:20-cv-21553-MGC Document 515 Entered on FLSD Docket 01/21/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                          CASE NO. 20-21553-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Plaintiffs,
   v.

   MICHAEL W. MEADE, et al.,

         Defendants.
   __________________________/

                    ORDER ON EMERGENCY MOTION TO INTERVENE

          This Order concerns the Emergency Motion to Intervene filed by Hilcias Ricardo

   Batz. [ECF No. 486]. Respondents filed an opposition to Mr. Batz’s Emergency Motion to

   Intervene. [ECF No. 514].

          In the Court’s June 2, 2020 Order, United States District Judge Marcia G. Cooke

   certified as class members “all current civil immigration detainees who are held by ICE

   at Krome, BTC and Glades when this action was filed, or in the future.” [ECF No. 158, p.

   38]. In addition, in the same Order, Judge Cooke also ruled that the Court “shall retain

   jurisdiction over all class members who are transferred to other facilities regardless of

   where those facilities are located.” Id.

          Mr. Batz was detained at the Broward Transitional Center; however, on January

   15, 2021, Mr. Batz was removed to his native country of Guatemala. [ECF No. 514-1, p. 2].
Case 1:20-cv-21553-MGC Document 515 Entered on FLSD Docket 01/21/2021 Page 2 of 2




   While the Court retains jurisdiction over class members transferred to other facilities, the

   Court does not retain jurisdiction over class members that have been deported out of the

   United States. See, e.g., Salmeron-Salmeron v. Spivey, 926 F.3d 1283, 1290 (11th Cir. 2019)

   (determining that a habeas corpus petition challenging detention became moot when the

   petitioner was removed); Soliman v. United States, 296 F.3d 1237, 123 (11th Cir. 2002)

   (finding habeas corpus petition challenging detention was moot when the petitioner was

   removed because “no order from this Court requiring INS to release him into the

   community awaiting his final removal could have any effect”).

          Because Mr. Batz has been removed to Guatemala, the Undersigned denies as

   moot Mr. Batz’s Emergency Motion to Intervene.

          DONE AND ORDERED in Chambers, in Miami, Florida, on January 21, 2021.




   Copies furnished to:
   The Honorable Marcia G. Cooke
   All counsel of record




                                                2
